DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature adjustment element” and “ion introduction unit” in claims 1-13. These 112(f) limitations are interpreted as a heater and as the component shown in instant Fig. 1 (1), respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2015/0014524 A1 [Chiappetta].

Regarding Claim 1:
Chiappetta teaches a time-of-flight mass spectrometry device (abstract), comprising: 
an ion introduction unit (para 59 describes this unit); 
a vacuum chamber connected to the ion introduction unit (Fig. 12 (1250) is an ion path, the operation of which necessitates reduced atmosphere, i.e. a vacuum chamber); 
a support member provided inside the vacuum chamber (Fig. 9 (960), para 56); 
a flight tube having a part of the outer surface supported by the support member and provided inside the vacuum chamber (para 56); 

a temperature adjustment element provided in the vicinity of the connection portion (Fig. 9 (930), para 56); and 
a temperature control unit that controls the temperature adjustment element based on a measurement result of the temperature sensor (Fig. 9 (940), para 56). 

Regarding Claim 2:
Chiappetta teaches the time-of-flight mass spectrometry device according to claim 1, comprising: a plurality of the support members  (Fig. 9 (960), para 56), wherein: the temperature sensor and the temperature adjustment element are provided in the vicinity of a plurality of the connection portions connected to the support members in the vacuum chamber (Fig. 9 (930), para 56). 

Regarding Claim 3:
Chiappetta teaches the time-of-flight mass spectrometry device according to claim 2, wherein: a plurality of the support members are arranged on a plane orthogonal to the longitudinal direction of the flight tube or in the vicinity of the plane (the tension rods in Fig. 9 (960) cross such a plane). 

Regarding Claim 6:
Chiappetta teaches the time-of-flight mass spectrometry device according to claim 1, wherein: an inner wall surface of the vacuum chamber facing the flight tube is subjected to .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta in view of US 5,756,994 [Bajic].

Regarding Claims 7-8:
Chiappetta teaches the time-of-flight mass spectrometry device according to claims 1 and 6, wherein: the ion introduction unit (the ion source of (1250)) has a contact portion with a device housing (the remainder of (1220) to which the ion source is connected). 
Chiappetta fails to teach that the ion introduction unit is in thermal contact with the device housing via a high thermal conductive member at at least a part of the contact portion. 
Bajic teaches a mass spectrometry device (1:6-9), wherein: an ion introduction unit (Fig. 5 (11)) has a contact portion (Fig. 5 (12)) with a device housing (Fig. 5 (2)), and the ion introduction unit is in thermal contact with the device housing via a high thermal conductive member at at least a part of the contact portion (Fig. 5 (12)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the ion source and connection of Bajic Fig. 5 for that of Chiappetta. One would have been motivated to do so since the source of Bajic provides improved sensitivity and lower noise levels relative to prior ionization sources.

Regarding Claim 9:
The modified invention of claim 8 teaches the time-of-flight mass spectrometry device according to claim 8, wherein: the contact portions are a plurality of locations having different distances from the flight tube (the top and bottom locations of the conical member (12) are a different distance from the flight tube when installed in Chiappetta), and the high thermal conductive member is provided on a contact portion among a plurality of the contact portions that is far from the flight tube (the conical member, i.e. the high thermal conductive member, is connected at all the contact portions, and is therefor at the farthest contact portions). 

Regarding Claims 10-13:
Chiappetta teaches the time-of-flight mass spectrometry device according to claims 1, 6, 7, and 8, wherein: the vacuum chamber (the chamber through which ions pass in (1250)) has a second contact portion that contacts with a device housing (the connection between the cells of (1250) and the remainder of housing (1220)). 
However, Chiappetta fails to teach that the vacuum chamber is in thermal contact with the device housing via a low heat conductive member at at least a part of the second contact portion. 
Bajic teaches a mass spectrometry (1:6-9), wherein: a vacuum chamber (Fig. 2 (30)) has a second contact portion (Fig. 5 (1)) that contacts with an ion source device housing (Fig. 5 (2)), and the vacuum chamber is in thermal contact with the ion sosurce device housing via a low heat conductive member at at least a part of the second contact portion (5:55-60, (1) is made of PEEK and defines the thermal contact portion).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the ion source and connection of Bajic Fig. 5 for that of Chiappetta. One would have been motivated to do so since the source of Bajic provides improved sensitivity and lower noise levels relative to prior ionization sources.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta in view of US 2010/0176292 [Yamauchi].

Regarding Claim 4:
Chiappetta teaches the time-of-flight mass spectrometry device according to claim 3, but fails to teach the device further comprising: 

Yamauchi teaches a time-of-flight mass spectrometry device (abstract) comprising: 
a second temperature sensor (Fig. 1 (34)-temperature sensor) and a second temperature adjustment element (Fig. 1 (30)-thermostatic bath) provided on the outer surface of the vacuum chamber and at positions separated at least in the longitudinal direction of the flight tube from the temperature sensor (as can be seen in Fig. 1, they are provided upstream of the flight tube, and as such would be longitudinally separated from the orthogonal tube sensors of Chiappetta), wherein: the temperature control unit controls the second temperature adjustment element based on a measurement result of the second temperature sensor (paras 69-70).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the temperature sensor and controlled thermostatic bath of Yamauchi to Chiappetta. One would have been motivated to do so since this would help in correcting the mass shift due to temperature change (Yamauchi abstract).

Regarding Claim 5:
The modified invention of claim 4 teaches the time-of-flight mass spectrometry device according to claim 4, further comprising: a third temperature sensor and a third temperature adjustment element provided on the outer surface of the vacuum chamber and at positions separated at least in the longitudinal direction of the flight tube from the second temperature Chiappetta Fig. 5A, para 42- referencing additional temperature sensors and heaters on exterior surface), wherein: the temperature control unit controls the third temperature adjustment element based on a measurement result of the third temperature sensor (Chiappetta para 42).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation "the device housing." There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined as though it used an indefinite article, e.g., “a.”
Claim 9 recites the limitation "the contact portions." There is insufficient antecedent basis for this limitation in the claim because the precious recitation of “contact portion” is singular. The limitation will be examined as though it defines contact portion to include plural contact portions.
Claims 7-13 variously recite “low heat conductive member” and “high heat conductive member.” It is unclear what is meant by either of these terms. In particular, it 
Claim 3 recites the limitation " the longitudinal direction of the flight tube." There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined as though it used an indefinite article, e.g., “a.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881